DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response and amendment dated 8/26/22 are acknowledged and entered. Claims 2, 8-9, 13 and 15 were previously cancelled. Claims 1, 3-7, 10-12, 14 and 16-25 are pending.
Applicant’s amendment to claim 1 has corrected the issue objected to in the previous Office Action. Accordingly, that objection is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-7, 10-12, 14 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Massieu (US 2005/0218231, previously cited) in view of Ackley (US 2015/0310243, previously cited).1	Regarding claims 1 and 11, Massieu teaches a data reader and method,2 comprising: 	a lens system configured to be adjusted according to one or more focus settings (paragraph 0037: lens assembly 16); 	an image sensor configured to acquire images of an item in a field-of-view of the data reader (paragraph 0037: optical sensor 14, see also paragraph 0051: optical sensor is a CMOS or CCD sensor); 	a decoder configured to perform decoding of an optical code associated with the item (paragraph 0038: DSP 32); 	a hybrid autofocus system including a rangefinder (paragraph 0043: range finding system 43), and a signal processor operably coupled to the image sensor (paragraph 0038: microprocessor 24); and 	a controller operably coupled to the lens system, the image sensor, the decoder, and the hybrid autofocus system (paragraph 0038), wherein the controller is configured to control the lens system to automatically switch between an active autofocus mode (paragraph 0043) and the a passive autofocus mode responsive to results of the decoding (paragraph 0046) including automatically switching operation of the lens system from the active autofocus mode to the passive autofocus mode responsive to the decoder unsuccessfully decoding the optical code during the active autofocus mode (paragraphs 0046 & 0092-0111), wherein the active autofocus mode uses the rangefinder for determining the focus settings for the hybrid focus system, and the passive autofocus mode uses the signal processor and not the rangefinder for determining the focus settings for the hybrid focus system (paragraphs 0043-0046).	Massieu does not explicitly teach3 automatically switching operation of a variable lens system from the passive autofocus mode to the active autofocus mode responsive to the decoder successfully decoding the optical code during the passive autofocus mode;	the focus settings including at least one of focal length or a focal position of the variable focus lens system;	the hybrid autofocus system configured to operate the variable focus lens system for image capture by the image sensor in either a passive autofocus mode or an active autofocus mode that determine the focus settings used to adjust the variable focus lens system. However, Masseiu does at least suggest such a switching operation in paragraph 0046.	Ackley teaches automatically switching operation of a variable lens system from the passive autofocus mode to the active autofocus mode responsive to the decoder successfully decoding the optical code during the passive autofocus mode (paragraph 0037);	the focus settings including at least one of focal length or a focal position of the variable focus lens system (paragraph 0039);	the hybrid autofocus system configured to operate the variable focus lens system for image capture by the image sensor in either a passive autofocus mode or an active autofocus mode that determine the focus settings used to adjust the variable focus lens system (paragraph 0037).	It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Massieu and Ackley, because such a combination has a large focus range (paragraph 0011 of Ackley).	Regarding claim 3, Massieu further teaches the controller is configured to control operation of the data reader to enter an idle state before entering the active autofocus mode, and wherein the idle state is neither the passive autofocus mode nor the active autofocus mode (paragraphs 0046 & 0139).	Regarding claim 4, Massieu further teaches the controller is configured to control operation of the data reader to exit the idle state and enter the active autofocus mode responsive to detecting motion of the data reader prior to detecting an activation trigger from a user input to acquire an image (paragraphs 0046 & 0139).	Regarding claim 5, Massieu further teaches a motion detection unit configured to determine a motion by detecting at least one of a rotation, a tilt, or a shaking of the data reader (paragraph 0043).	Regarding claim 6, Massieu further teaches the controller is configured to determine motion of the data reader responsive to analyzing the images acquired by the image sensor (paragraph 0043).	Regarding claim 7, Massieu further teaches the controller is configured to remain in the active autofocus mode responsive to the decoder successfully decoding the optical code during the active autofocus mode (paragraph 0043).	Regarding claim 10, Massieu further teaches the controller is configured to notify the user that the decoding has failed responsive after a predetermined number of decoding attempts have been unsuccessful (paragraphs 0046 & 0139).	Regarding claim 12, Massieu further teaches determining the focus settings for the lens system during the active autofocus mode includes measuring, via the rangefinder operating during the active autofocus mode, a distance between the data reader and the item in a field- of-view of the data reader, and further comprising adjusting, via the driver, the selected focus setting of the lens system of the data reader based, at least in part, on the distance measured by the rangefinder during the active autofocus mode (paragraph 0043).	Regarding claim 14, Massieu further teaches receiving, via a controller, an output signal from the decoder indicating whether the optical code in the image is decodable or non-decodable (paragraph 0138).	Regarding claim 16, Massieu further teaches the focus settings for the lens system during the passive autofocus mode includes determining, via the controller, contrast measurements for the at least two images acquired by the image sensor during the passive autofocus mode (paragraph 0140).	Regarding claim 17, Massieu further teaches determining the focus settings for the lens system during the passive autofocus mode further includes identifying, via the controller, in each of the at least two images one or more focal planes based on the determined contrast measurements, each of the one or more focal planes corresponding to a focus position of the lens system (paragraphs 0046 & 0139).	Regarding claim 18, Massieu further teaches adjusting, via the driver, the lens system to the focus position corresponding with at least one of the one or more focal planes (paragraph 0046).	Regarding claim 19, Massieu further teaches detecting, via a motion detection unit, a motion of the data reader, wherein the rangefinder measures the distance between the data reader and the item responsive to the motion detection unit detecting a motion of the data reader (paragraph 0043).	Regarding claim 20, Massieu further teaches adjusting step further includes adjusting the focus setting of the lens system based in part on the inclination angle measured by a gyroscope of the data reader (paragraph 0043).	Regarding claim 21, Massieu further teaches the controller is configured to adjust the lens system to a predetermined first focus setting when entering the active autofocus mode (paragraphs 0046 & 0092-0111).	Regarding claim 22, Massieu further teaches the predetermined first focus setting is based on either a focus setting from before entering the idle state or a focal setting determined by historical usage of the data reader (paragraphs 0050 & 0075).
Allowable Subject Matter
Claims 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 8/26/22 have been fully considered but they are not persuasive. Applicant argues that the cited art does not teach all limitations of the claims. Applicant’s Remarks, pages 8-9.	In particular, Applicant argues that Ackley does not teach a hybrid autofocus system, focusing solely on paragraph 0037 of Ackley. Applicant states the “Office Action indicates that Massieu does not teach automatically switching between the passive autofocus mode to the active autofocus mode responsive to the decoder successfully decoding the optical code during the passive autofocus mode.” Id. However, Applicant does not discuss the additional statement in the rejection: “However, Massieu does at least suggest such a switching operation in paragraph 0046.” Non-final Office Action dated 3/29/22, page 4. Paragraph 0046 of Massieu states (emphasis added): “Alternatively, or additionally, the machine-readable symbol reader 10 may implement passive range finding….” The preceding paragraphs discuss the active system, so Massieu teaches, or at least suggests, a hybrid system of active and passive autofocus.	As a result, the cited art teaches all limitations of the claims. It would have been obvious to combine the references at least for the reasons set forth above. The claims are obvious.
Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470. The examiner can normally be reached Monday through Wednesday, 6:00 AM ET - 4:00 PM ET, Thursday: 6:00 AM ET - 3:30 PM ET, Friday: 6:00 AM ET - 2:00 PM ET. The Examiner is on central time.4
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In addition to the cited paragraphs in each reference, please see also the associated figures.
        2 Claims 1 and 11 recites substantially the same limitations, so the apparatus limitations listed here apply equally to the method limitations of claim 1, i.e. the components discussed here perform the steps of claim 11.
        3 See also additional discussion below.
        4 The Examiner can also be reached at matthew.mikels@uspto.gov.